DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/16/2021 has been entered.
Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner Notes
3.	The Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the Applicant(s). Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the Applicant fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.
Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


5.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
6.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
7.	Claims 1 – 3, 5, 6, 8 – 10, 12, 13, 15 – 17, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Michanan etal., “Predicting Data Structures for Energy Efficient Computing,” (Michanan hereinafter) (Identified by Applicant in IDS) in view of Shah et al. (U.S. Publication 2020/0110601) (Shah hereinafter), Park et al. (U.S. 
8.    	As per claim 1, Michanan teaches an apparatus to select a data structure type, the apparatus comprising: 
          data structure selector circuitry to select a first candidate data structure having a first candidate data structure type [“The second component, the Green component, is composed of four main sub-components—Event Listener and X-Value Translator, Classifier, Predictor, and Decision Maker. These sub-components add the ability for the C5 Collection to … predict energy efficient C5 data structures,” Pg. 3, Sect. III-A, 2nd col., lines 12 – 16];
          execution logger circuitry [Event Listener, Pg. 3, Sect. III-A, 2nd col.] to:
          log first code performance metrics during execution of the code sample during a first iteration corresponding to the first candidate data structure type and the first workload type [“The Event Listener and X-Value Translator component acts as a utility component for observing activities, operation execution and states of the CRUD-based C5 Collection component, and translating them into meaningful feature values for the Classifier,” Pg. 3, Sect. III-A, 2nd col., lines 18 - 22]; and
          log second code performance metrics during execution of the code sample during a second duration corresponding to a second candidate data structure type and the first workload type [“The Classifier acts as a virtual power measurement tool inside the green object. It guesses the most-likely energy efficient C5 data structure for an observed sequence of operations, based on prior knowledge gained during training,” Pg. 3, Sect. III-A, 2nd col., lines 22 - 26]; and 
The Decision Maker then uses this prediction to analyze, decide and instruct the CRUD-based Collection when to switch to the new data structure implementation. The main functions of the Decision Maker include: data structure transformation cost analysis and decision making of when to make a switch to a different data structure for energy efficiency.” Pg. 3, Sect. III-A, 2nd col., lines 31 – 37].
Michanan does not explicitly disclose but Shah discloses metadata analyzer circuitry to:
retrieve metadata from the code sample, the metadata indicative of a first workload type of the code sample [“a reference database may be constructed by retrieving metadata manifests of the modules incorporated into software source code projects available to the maintainer of the reference database, for example, projects published in a public source code repository (e.g., GitHub.RTM.), or projects stored in a proprietary source code management system,” ¶ 0016; “metadata reference project manifest 164 is created with component references (e.g., components 151C, 154C, 155C, and 157C) corresponding to the components of reference projects 184A-B,” ¶ 0025; components mapped to workload type]; and
query a code corpus database for the first workload type [“Correlation of functionality between a software program and the reference manifests in the reference database may be drawn based on shared incorporated modules. By applying multiple filters, a preferred candidate is identified as the reference manifest against which the software program's modules are compared,” ¶ 0016]; and determine whether the code corpus includes first code corresponding to the first workload type [“Analysis may be performed on the source code of the software program to determine whether the identified outlier modules are utilized in the source code, allowing the module to be removed if it is unused.  Alternatively, if the module is referenced in the source code, an alternative module (e.g., a more updated module) may be identified as offering similar replacement functionality to replace the selected outlier module that may soon be deprecated, or is already deprecated,” ¶ 0016].
          It would have been obvious to one of ordinary skill in the art, having the teachings of Michanan and Shah available before the effective filing date of the claimed invention, to modify the capability of predicting data structures form energy efficient computing as disclosed by Michanan to include the capability of software component identification as taught by Shah, thereby providing a mechanism to enhance system development efficiency and maintainability by implementing applications using available and reusable resources thereby minimizing development and maintenance costs.          
          Michanan and Shah do not explicitly disclose but Park discloses data sample generator circuitry to, when the code corpus includes first code corresponding to the first workload type, retrieve source data samples associated with the first code to be used with the first workload type [“The resolution component 206 may extract the sample parameter values 208 and parameter metadata 608 from the result DB 131. The parameter metadata 608 may include parameter name, type, description, etc. for the sample parameter values 208. The resolution component 206 may extract some or all endpoints 612 and parameter metadata 610 from the API repository 128,” ¶ 0084].
or when the code corpus does not include first code corresponding to the first workload type, retrieve random data samples to be used with the first workload type [“Resolution of the parameters of API endpoints that are not found may increase the efficiency of the evaluation of the APIs. For instance, resolution of the parameters of API endpoints that are not found may increase the coverage of the automated evaluation of the APIs. For example, an API may be composed of one or more endpoints that serve different functions. Some of the endpoints may be more popular than others. Accordingly, examples of the popular endpoints may be found while searching the public project repositories (e.g., using GitHub or Stackoverflow) while the less-popular endpoints may not. Some embodiments in the present disclosure enable the less-popular endpoints to be resolved. In some embodiments, the sample parameter values of the resolved endpoints may be used to resolve the unpopular or otherwise unavailable endpoints,” ¶ 0030; sample parameter values mapped to random data samples]
          It would have been obvious to one of ordinary skill in the art, having the teachings of Michanan, Shah and Park available before the effective filing date of the claimed invention, to modify the capability of predicting data structures form energy efficient computing as disclosed by Michanan and Shah to include the capability of software component identification via parameter resolution as taught by Park, thereby providing a mechanism to enhance system development efficiency and maintainability by 
          Michanan, Shah and Park do not explicitly disclose but Sandoval discloses application programming interface (API) engine circuitry to generate an abstract data structure (ADS) placeholder in a location of a code sample corresponding to a memory operation, the first candidate data structure to service the memory operation of the ADS placeholder [“A template is then be generated 620. The template may be an XML schema including an element for each command identified. Any XML editor or other program may be used to generate the statement template. Such as Visual Studio XML Schema Editor or XMLSpy. Each command identified 610 will be included as an element in the template. An example of a database template 650 is shown in FIG. 10.  A statement 655 of the template 650 includes a formatted command 660 with placeholders for the variable information. The statement 655 also includes a reference 665 to one or more placeholder templates describing how to format information to replace the placeholder contained in the formatted command 660. The database template 650 further includes a placeholder template 670. The placeholder template 670 includes a format 675 and a fieldmask 680 which together will describe how to generate a string using input data to replace the placeholders in the formatted command 660.” ¶ 0094].
          It would have been obvious to one of ordinary skill in the art, having the teachings of Michanan, Shah, Park and Sandoval available before the effective filing date of the claimed invention, to modify the capability of predicting data structures form energy efficient computing as disclosed by Michanan, Shah and Park to include the capability 
9.    	As per claim 2, Michanan, Shah, Park and Sandoval teach the apparatus as defined in claim 1.  Michanan further teaches generat(ing) a first sequence of operational data corresponding to the first candidate data structure type; and generat(ing) a second sequence of operational data corresponding to the second candidate data structure type [“the output from the Classifier component is a sequence of data structures per instance of the data structure being executed in a program. This sequence is input to the Predictor component to learn (in real time) and predict the next data structure most likely to appear in the sequence. The Decision Maker then uses this prediction to analyze, decide and instruct the CRUD-based Collection when to switch to the new data structure implementation. The main functions of the Decision Maker include: data structure transformation cost analysis and decision making of when to make a switch to a different data structure for energy efficiency,” Pg. 3, Sect. III-A, 2nd col., lines 27 – 37].
10.    	As per claim 3, Michanan, Shah, Park and Sandoval teach the apparatus as defined in claim 2.  Michanan further teaches sequence normalizer circuitry to generate a fixed length representation of respective ones of the first sequence of operational data and the second sequence of operational data [“During execution, an instance of the data structure in the program can be alive for a period of time and sometimes indefinitely if a program is always on and running. As a result, the Green component can observe a long sequence of data structure operations. In the figure, this long sequence is divided into subsequences, S0, S1, S2, ..., each of length L,” Pg. 4, Sect. III-A, 3rd para.].
11.    	As per claim 5, Michanan, Shah, Park and Sandoval teach the apparatus as defined in claim 1.  Michanan further teaches wherein the workload engine circuitry is to select a second workload type for respective ones of the first candidate data structure type and the second candidate data structure type [“Each is designed differently and is intended for different workloads and usage. Thus, it is possible that by putting the right data structure with the right workload, performance and energy consumption of software applications can be improved,” Pg. 1, Sect. II-A, 2nd col., lines 16 – 10].
12.    	As per claim 6, Michanan, Shah, Park and Sandoval teach the apparatus as defined in claim 5.  Michanan further teaches wherein the workload engine circuitry is to select different data quantity volumes for respective ones of the first and  candidate workload types [“The main functions of the Decision Maker include: data structure transformation cost analysis and decision making of when to make a switch to a different data structure for energy efficiency. The costs of transformation analyzed by the Decision Maker can include costs of instantiation of a new data structure and the cost of copying existing data over to the new data structure.” Pg. 3, Sect. III, 2nd col., lines 34 – 41].
13.      As per claim 8, it is a media claim having similar limitations as cited in claim 1.  Thus, claim 8 is also rejected under the same rationale as cited in the rejection of claim 1 above.

15.      As per claim 10, it is a media claim having similar limitations as cited in claim 3.  Thus, claim 10 is also rejected under the same rationale as cited in the rejection of claim 3 above.
16.      As per claim 12, it is a media claim having similar limitations as cited in claim 5.  Thus, claim 12 is also rejected under the same rationale as cited in the rejection of claim 5 above.
17.      As per claim 13, it is a media claim having similar limitations as cited in claim 6.  Thus, claim 13 is also rejected under the same rationale as cited in the rejection of claim 6 above.
18.      As per claim 15, it is a method claim having similar limitations as cited in claim 1.  Thus, claim 15 is also rejected under the same rationale as cited in the rejection of claim 1 above.
19.      As per claim 16, it is a method claim having similar limitations as cited in claim 2.  Thus, claim 16 is also rejected under the same rationale as cited in the rejection of claim 2 above.
20.      As per claim 17, it is a method claim having similar limitations as cited in claim 3.  Thus, claim 17 is also rejected under the same rationale as cited in the rejection of claim 3 above.

22.      As per claim 20, it is a method claim having similar limitations as cited in claim 6.  Thus, claim 20 is also rejected under the same rationale as cited in the rejection of claim 6 above.
23.	Claims 4, 11 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Michanan, Shah, Park and Sandoval in further view of Iida et al. (U.S. Publication 2020/0159755) (Iida hereinafter).
24.    	As per claim 4, Michanan, Shah, Park and Sandoval teach the apparatus as defined in claim 3.  Michanan, Shah, Park and Sandoval do not explicitly disclose but Iida discloses wherein the sequence normalizer circuitry is to invoke a long short-term memory (LSTM) neural network [“a summarizer 62 that generates a summary of a marked target text stored in marked target text storage device 60 by using an LSTM and outputs it as a summary 66; and a summarizer LSTM training unit 64 that trains the LSTM as the essential part of summarizer 62. An LSTM is a recurrent neural network and, as will be described later, it is used, by way of example, for estimation involving sequence-to-sequence type conversion,” ¶ 0039].
          It would have been obvious to one of ordinary skill in the art, having the teachings of Michanan, Shah, Park, Sandoval and Iida available before the effective filing date of the claimed invention, to modify the capability of predicting data structures form energy efficient computing as disclosed by Michanan, Shah, Park and Sandoval to include the 
25.      As per claim 11, it is a media claim having similar limitations as cited in claim 4.  Thus, claim 11 is also rejected under the same rationale as cited in the rejection of claim 4 above.
26.      As per claim 18, it is a method claim having similar limitations as cited in claim 4.  Thus, claim 11 is also rejected under the same rationale as cited in the rejection of claim 6 above.
27.	Claims 7, 14 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Michanan, Shah, Park and Sandoval in further view of Panchenko et al. (U.S. Patent 8,060,869) (Panchenko hereinafter).
28.    	As per claim 7, Michanan, Shah, Park and Sandoval teach the apparatus as defined in claim 1.  Michanan, Shah, Park and Sandoval do not explicitly disclose but Panchenko discloses further including code entry detector circuitry to identify the memory operation in the code sample [“The PED 225 includes a memory access detector 305 to detect functions or statements within a source code of the runtime application that request access to memory 250 on the computer system 200,” col. 10, lines 5 – 8].
          It would have been obvious to one of ordinary skill in the art, having the teachings of Michanan, Shah, Park, Sandoval and Panchenko available before the effective filing date of the claimed invention, to modify the capability of predicting data structures form 
29.      As per claim 14, it is a media claim having similar limitations as cited in claim 7.  Thus, claim 14 is also rejected under the same rationale as cited in the rejection of claim 7 above.
30.      As per claim 21, it is a method claim having similar limitations as cited in claim 7.  Thus, claim 21 is also rejected under the same rationale as cited in the rejection of claim 7 above.
Response to Arguments
Claim Interpretation
31.	Applicant’s amendment to claim 1 addresses the subject claim interpretation which is hereby withdrawn.
Claim Rejections - 35 USC § 103
32.	Applicant’s arguments have been carefully considered but are not persuasive
33.	As noted above, the combination of Shah and Park disclose the amended claim limitations.
Conclusion
34.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM C WOOD whose telephone number is (571)272-5285. The examiner can normally be reached Monday - Friday, 8:00 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chat C Do can be reached on 571-272-3721. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM C WOOD/Examiner, Art Unit 2193                                                                                                                                                                                                        
/Chat C Do/Supervisory Patent Examiner, Art Unit 2193